Title: To James Madison from Rufus King, 1 June 1801
From: King, Rufus
To: Madison, James


No. 20.
Dear Sir,London, June 1. 1801.
Annexed I send you the copy of a letter which I have just received from Lord Hawkesbury on the subject of the Depredations upon our Trade in the West-Indies. As there can be no objection to it’s publication, you will perhaps think it advisable to have the Letter and it’s enclosures printed in our news papers, by which means it will reach the West-Indies, and be seen by those whose abuses it seems intended to restrain.
Two days ago, by Lord Hawkesbury’s request I waited upon him in Downing Street, where he informed me that having understood that we were about to send a small squadron of frigates into the Mediterranean for the protection of our Trade against the Barbary Powers, he had received the King’s commands to state to me for the information of the President, that His Majesty had given orders that the Ports of Gibraltar, Minorca & Malta should be open to our Ships of war, and that they should moreover be supplied from His Majesty’s Magazines in those Ports, with whatever their necessities might from time to time require. I of course made my acknowledgments for this friendly communication, and added that I would immediately transmit it to you for the President’s information.
On this occasion among other topics of conversation, his Lordship introduced the subject of Louisiana. He had from different quarters received information of its cession to France and very unreservedly expressed the reluctance with which they should be led to acquiesce in a measure that might be followed by the most important consequences: the acquisition might enable France to extend her influence and perhaps her Dominion up the Mississippi and thro’ the Lakes even to Canada. This would be realising the plan to prevent the accomplishment of which the seven years war took place; besides the vicinity of the Floridas to the West Indies and the Facility with which the Trade of the latter might be interrupted and the Islands even invaded should the transfer be made were strong reasons why England must be unwilling that this territory should pass under the dominion of France. As I could not mistake his Lordship’s object in speaking to me upon this subject, I had no difficulty nor reserve in expressing my private sentiments respecting it, taking for my text, the observation of Montesquieu, “that it is happy for trading Powers, that God has permitted Turks and Spaniards to be in the world since of all nations they are the most proper to possess a great Empire with insignificance.” The purport of what I said was, that we are content that the Floridas remain in the hands of Spain but should be unwilling to see them transferred except to ourselves. With perfect Respect & Esteem, I have the honour to be, Dr Sir, your obedt & faithful servt.
Rufus King
 
[Enclosure]

Report of the King’s Advocate

My Lord DukeLincoln’s Inn fields 23d. May 1801.
I am honored with your Grace’s Letter of the 19th. Inst. transmitting to me several Papers which have been communicated to your Grace by Lord Hawkesbury, from his Majesty’s Chargé d’Affaires in America with a direction to take them into consideration, and to report to your Grace, for His Majesty’s Information, my opinion, whether in consequence of what is contained in the extract of Mr. Thornton’s Letter to Lord Grenville, especially that part of it which states “a principle to have been lately adopted in the Courts of Vice-Admiralty at Jamaica and Providence, that no commerce would be permitted between a belligerent and neutral Nation in the Vessels of the latter but such as had been authorized previously to the commencement of hostilities” it would be adviseable to make any or what communications to the Vice-Admiralty Courts at Jamaica and the Bahamas for their guidance & direction.

In obedience to your Grace’s commands I have considered the Papers referred to me, and I have the honor to report that the principle stated to have been lately adopted in the Courts of Vice Admiralty at Jamaica and Providence, is directly in opposition to the decisions daily passing in the High Court of Admiralty, and the Court of Appeal. It has been held by the Tribunals of this Country, that Neutrals cannot be admitted by the Enemy, under the pressure of War, to carry on his Colonial Trade, from which in time of Peace they were wholly excluded. But this principle may be, and has been on account of special circumstances during the present Hostilities, to a certain degree relaxed.
His Majesty’s Instructions of January 1798 only order that Vessels shall be brought in for legal Adjudication, which are coming directly from the Enemy’s Colonies to Europe, and not being bound to England or a Port of their own Country. A Trade between the Neutral Country and the Enemy’s Colonies is now clearly permitted. Colonial Produce, actually imported into the neutral Country, may also be re-exported from thence to any other place, even to the Mother-Country of that Colony of which it is the produce. His Majesty’s existing Instructions are therefore the rule by which at present the Judges of the Vice Admiralty Courts ought to govern themselves; and I humbly apprehend, that it would be adviseable to convey to the Courts referred to a direction to that effect; as the application of the more extended principle, upon which they are represented to act, may be productive, not only of much injustice but of great publick inconvenience. I have the honour to be &ca.
J. Nicholl


 

   
   RC and enclosures (DNA: RG 59, DD, Great Britain, vol. 9). RC marked duplicate; in a clerk’s hand, signed by King; docketed by Wagner as received 6 Aug., but a copy was received by 25 July (see JM to Lincoln, 25 July 1801). Italicized words were written in code; key not found. Interlinear decoding in clerks’ hands. Enclosures not printed here are copies of Hawkesbury to King, 30 May 1801 (1 p.), and John King to George Hammond, 27 May 1801 (1 p.). See also n. 1.



   
   King’s enclosures apparently included a copy of a letter from the duke of Portland to the lords commissioners of the Admiralty, 27 May 1801, attached to the report of the king’s advocate. Portland’s letter directed the vice-admiralty courts to be guided by the rules of law expounded in the advocate’s report. Both the letter and the report were printed in the National Intelligencer, 27 July 1801.



   
   John Nicholl, a British member of the commission authorized by article 7 of the Jay treaty, was an expert in maritime law (Robert Ernst, Rufus King: American Federalist [Chapel Hill, N.C., 1968], p. 244).


